DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	This application, filed October 18, 2021, is a continuation-in-part of U.S. Patent Application No. 17/063,014, filed October 5, 2020, which issued as U.S. Patent No. US 11,148,638 B2 on October 19, 2021.  Claims 1-7 are pending.

Terminal Disclaimer
3.	The terminal disclaimer filed on July 21, 2022, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Application No. 17/503,771 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
4.	Claims 1 and 7 and claims 2-6, which depend from claim 1, are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 7 recite a very detailed, very specific system and method that comprises numerous detailed, intricate interconnections and interrelationships between and among multiple elements to produce a combination for an apparatus for managing a dock not found in the prior art.  The prior art does not disclose, teach, or suggest an electric shock detection system or method, as recited by the claims, comprising, at least, a dock, comprising a frame, disposed in water; at least one electricity probe configured to detect an electric voltage between a ground and at least one of the dock frame or the water; wherein when at least two successive voltage values exceed a baseline safe voltage by a preset margin, then a control unit disposed on the dock asserts a warning signal, opens a dock breaker, and transmits a shock warning indication to a remove unit; and when a voltage is sensed in the dock wiring system after the dock breaker has been opened, the control unit transmits a faulty dock breaker warning indication to the remote unit.
King, Jr. et al. (US 2019/0108744 A1) discloses a control unit that controls an electric shock sensor associated with a dock on water and issues an alarm when a voltage value exceeds a dangerous level.  King, Jr. does not disclose, at least, that when at least two successive voltage values exceed a baseline safe voltage by a preset margin, then a control unit disposed on a dock asserts a warning signal, opens a dock breaker, and transmits a shock warning indication to a remove unit; and when a voltage is sensed in the dock wiring system after the dock breaker has been opened, the control unit transmits a faulty dock breaker warning indication to the remote unit.
Devitt (US 2014/0147208) teaches ground fault circuit interrupts that prevent damaged A/C circuits from causing stray A/C currents in lanes and waterfronts.  Devitt does not teach, at least, that when at least two successive voltage values exceed a baseline safe voltage by a preset margin, then a control unit disposed on a dock asserts a warning signal, opens a dock breaker, and transmits a shock warning indication to a remove unit; and when a voltage is sensed in the dock wiring system after the dock breaker has been opened, the control unit transmits a faulty dock breaker warning indication to the remote unit.
Fitzgerald et al. (US 11,340,279 B1) teaches a shock detection device installed on a dock for detecting electrical sources in water, wherein when the device detects a stray current, a processor opens the circuit supplying power to the dock.  Fitzgerald does not teach, at least, that when at least two successive voltage values exceed a baseline safe voltage by a preset margin, then a control unit disposed on a dock asserts a warning signal, opens a dock breaker, and transmits a shock warning indication to a remove unit; and when a voltage is sensed in the dock wiring system after the dock breaker has been opened, the control unit transmits a faulty dock breaker warning indication to the remote unit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion 
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F MORTELL whose telephone number is (571)270-1873. The examiner can normally be reached Monday - Friday 10-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN F MORTELL/Primary Examiner, Art Unit 2689